Citation Nr: 1814679	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-operative right knee with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for limited and painful motion of the right knee with degenerative joint disease.

3.  Entitlement to service connection for sinus bradycardia.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On the June 2014 Substantive Appeal, the Veteran requested a Travel Board hearing.  Subsequently, in a July 2014 statement, the Veteran noted that he wanted to withdraw his request for a Board hearing.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

The Veteran asserts that the symptoms of his service-connected degenerative joint disease of the right knee are more severe than presently evaluated.  The Board notes the Veteran was last provided a VA examination in connection with his right knee disability in July 2013.  Subsequent to the July 2013 VA examinations, the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017).  After reviewing the VA examination of record, the Board finds that it is incomplete and requires further medical guidance, in light of the recent holding in Correia.  As the previous VA examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

In regards to the Veteran's sinus bradycardia claim, the Board recognizes that sinus bradycardia is a symptom rather than a diagnosis of a heart disability.  In fact, sinus bradycardia is "a slow sinus rhythm, with a heart rate of less than 60 beats per minute in an adult; it is common in young adults and in athletes but is also a manifestation of some disorders."  Dorland's Illustrated Medical Dictionary 245 (32d ed. 2012) (also defining "bradycardia" as "slowness of the heartbeat, as evidenced by slowing of the pulse rate to less than 60").

Here, the Veteran's service treatment records reveal that a January 1994 ECG showed sinus bradycardia with marked sinus arrhythmia.  March 2013 Lakeview Medical Center treatment records indicate that the Veteran complained of shortness of breath, cough, and hypertension.  The record also notes a history of heart disease.

As such, the Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and that VA examinations and medical opinions should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and identified private treatment records and associate them with the claims file.

If possible, the Veteran himself should submit any pertinent new evidence regarding the conditions at issue in order to expedite the claim.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current severity and manifestations of his degenerative joint disease of the right knee.  The record must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies must be performed, and all clinical findings must be reported in detail.  

The examiner is asked to specifically test the range of motion on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Inquire as to periods of flare-up, and note the severity, frequency, and duration of any such flare-ups.  The examiner must name the precipitating and alleviating factors.  The examiner must express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

A complete rationale should be given for all opinions and conclusions expressed.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any cardiovascular/heart disorder, to include a disorder manifested by sinus bradycardia.  The record must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies must be performed, and all clinical findings must be reported in detail.  The examiner should provide an opinion to the following:

The examiner must state whether the Veteran's sinus bradycardia is a symptom of a diagnosed cardiovascular/heart disorder

Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cardiovascular/heart disorder is related to incident, injury, or event in active service.

A complete rationale should be given for all opinions and conclusions expressed.

4.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




